DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 06/14/2021. 
Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Moreover, Applicant respectfully notes that even though the "second evaluation value" has its own antecedent basis, the "second evaluation value" may still be the same as the "evaluation value." Therefore, Applicant's use of "second evaluation value" is taught by, consistent with, at least paragraph [0132] of Applicant's specification. Accordingly, Applicant respectfully requests reconsideration 
Examiner’s Response: Applicant’s arguments, with respect to claims 7 and 8 have been fully considered and are persuasive.  The rejection of claims 7 and 8 under 35 U.S.C. § 112(a) has been withdrawn. 
Examiner notes Applicant’s specification describes the precision priority control and calculating an evaluation value with reference to applicant’s drawing Figure 9 and in paragraphs 0057 of the specification filed 07/10/2020. Using an evaluation value and a second evaluation value that is different from the evaluation value is not described. Applicant’s argument that “the "second evaluation value" may still be the same as the "evaluation value” is found to be persuasive.
Applicant argues: “Applicant respectfully disagrees. The Office's proposed modification is deficient because the Office provides no reason why one of ordinary skill in the art at the time of the effective filing date would want to modify the combination of Iwasaki, Karasawa, and Kanda to use the non-linear driving pattern in addition to the linear driving pattern of Karasawa and Kanda. Instead, the Office's reference to Tomita's teaching "to allow the lens to drive at the highest speed and to prevent over-running the focus position" would suggest to one of ordinary skill in the art at the time of the effective filing date that the non-linear driving pattern should be used in place of a linear driving pattern.
Examiner’s Response: Examiner respectfully disagrees. As seen in Tomita, Tomita discloses using a linear driving pattern (Tomita, Fig. 6, Step S27, Paragraph 0101) as well as a non-linear driving pattern (Tomita, Fig. 6, Step S26, Paragraph 0100). The 
Applicant argues: “Additionally, one of ordinary skill in the art at the time of the effective filing date would not have any reasonable expectation of success in modifying a lens driver of Karasawa and Kanda that is driven at a constant speed to also be driven by accelerating to the highest speed before decelerating to stop a little before the focus position. For example, at paragraph [0083], Tomita teaches that "[i]f the drive command amount is larger than a predetermined value, then, as described above, control is performed so as to accelerate the drive speed, to maintain it at its highest level, and to decelerate it. On the other hand, if the drive command amount is smaller than the predetermined value, then the focus adjustment lens 210c is driven at a constant speed that is lower than its highest speed." However, one of ordinary skill in the art at the time of the effective filing date would not have any reasonable expectation of success in modifying a lens driver of Karasawa and Kanda to use the drive command of Tomita because Karasawa and Kanda do not teach the lens driver distinguishing the drive command amount being larger than a predetermined value.”
Examiner’s Response: Examiner respectfully disagrees. Tomita discloses using a linear driving pattern (Tomita, Fig. 6, Step S27, Paragraph 0101) as well as a non-linear 
Applicant argues: “Lastly, Applicant respectfully notes that "[o]bviousness cannot be based on the hindsight combination of components selectively culled from the prior art to fit the parameters of the [claimed] invention" and "in addressing the question of obviousness [the Office] must not pick and choose isolated elements from the prior art and combine them so as to yield the invention of question if such a combination would not have been obvious at the time of the invention."9 The Office is selectively choosing the non-linear drive patterns of Tomita along with the linear drive patterns of Karasawa and Kanda even though the Office has not provided articulated reasoning to support this modification. The selective choosing of various features from Karasawa, Kanda, and Tomita with no articulated reasoning to support this combination is evidence that the Office's obviousness rejection is based on the hindsight combination of components selectively culled from the cited references and combined them so as to yield the invention of question, even though such a combination would not have been obvious at the time of the invention. Thus, the cited references fail to establish a prima facie case 
Examiner’s Response: In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated in the Office action, reasons for combining the cited references include “modify the invention of Iwasaki with the method of using different driving speeds for phase AF as seen in Karasawa to provide for an AF which is capable of quickly obtaining the in-focus state irrespective of the focal length of the lens (Karasawa, Paragraph 0017)”, “modify the combination of Iwasaki and Karasawa with the method of using different driving speeds for contrast AF as seen in Kanda to shorten the focusing time required to detect an in-focus position by moving the focusing lens to the vicinity of the in-focus position quickly as compared with the case where the scanning speed is set at a low speed even in the defocusing state (Kanda, Paragraph 0060),” and “modify the combination of Iwasaki, Karasawa and Kanda with the non-linear driving pattern for phase detection focus as seen in Tomita to allow the lens to drive at the highest speed and to prevent over-running the focus position (Tomita, Paragraph 0105-0106.)”.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 2017/0366739 A1) in view of Karasawa (US 2011/0267706 A1) in further view of Kanda (US 2016/0295102 A1) in further view of Tomita et al. (US 2009/0002543 A1).


a focus driving control circuitry (Iwasaki, Fig. 1, Elements 125, 129 and 130, Paragraphs 0041 and 0044-0045) configured to perform driving control in which a focus lens is driven to a focusing position using a defocus amount detected in a ranging area (Iwasaki, Fig. 7, AF Frame, Paragraph 0076) within an imaging screen (Iwasaki, Fig. 5, Paragraphs 0052, 0065-0066), and 
wherein the focus driving control circuitry is further configured to perform driving control using an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal (Iwasaki, Fig. 4, Paragraph 0048-0059, The contrast evaluation value depends on the contrast of the image which is determined by high frequency components in the image.).
However, Iwasaki does not teach a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns and one or more non-linear driving patterns; a focus driving control circuitry configured to perform speed priority driving control in which a focus lens is driven to a focusing position in a driving pattern that is set in advance in a case in which a defocus amount detected in a ranging area within an imaging screen is greater than a driving control determination threshold that is set in advance, and wherein the focus driving control circuitry is further configured to perform the speed priority driving control in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold; nor wherein the focus driving control 
In reference to Karasawa, Karasawa teaches a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns (Karasawa, Fig. 2, Blocks S207, S211 and S212, Stop, Low speed and High speed are considered to be linear driving patterns. The lens controller 117 and programing of the lens controller is considered to be a driving pattern storage circuitry.) 
a focus driving control unit (Karasawa, Fig. 1, lens controller 121) configured to perform speed priority driving control (Karasawa, Fig. 2, Block S212) in which a focus lens is driven to a focusing position in a driving pattern that is set in advance in a case in which the defocus amount is greater than a driving control determination threshold that is set in advance (Karasawa, Figs. 2-4, Blocks S208 and S212, Paragraph 0042 and 0046, High speed driving is considered a driving pattern.), 
wherein the focus driving control circuitry is configured to select the driving pattern from the plurality of driving patterns that is stored in the driving pattern storage circuitry (Karasawa, Fig. 2).
These arts are analogous since they are both related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Iwasaki with the method of using different driving speeds for phase AF as seen in Karasawa to provide for an AF which is capable of quickly obtaining the in-focus state irrespective of the focal length of the lens (Karasawa, Paragraph 0017).

In reference to Kanda, Kanda teaches wherein teaches a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns (Kanda, Fig. 3, Paragraphs 0034 and 0067-0068, Low speed and High speed are considered to be linear driving patterns. ROM storing the program (storing the drive patterns) is considered to be a driving pattern storage circuitry.). 
a focus driving control circuitry (Kanda, Fig. 1, CPU 121) is further configured to perform the speed priority (Kanda, Fig. 3, Scanning Speed: High Speed) driving control in a case in which an evaluation value (Kanda, Paragraphs 0039-0042, The focusing degree is interpreted as the evaluation value.) in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold (Kanda, Fig. 3, B1, Paragraph 0067-0068),
wherein the focus driving control circuitry is configured to select the driving pattern from the plurality of driving patterns that is stored in the driving pattern storage circuitry (Kanda, Fig. 3, Paragraph 0067-0068).

However, the combination of Iwasaki, Karasawa and Kanda does not teach the plurality of driving patterns including one or more non-linear driving patterns.
In reference to Tomita et al. (hereafter referred as Tomita), Tomita teaches a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns and one or more non-linear driving patterns (Tomita, Fig. 4, Paragraph 0079-0080, Fig. 6, Blocks S26 and S27, Paragraphs 0096, 0100 and 0101, Drive at a predetermined speed is considered to be a linear drive pattern. Drive by accelerating, maintaining highest speed and decelerating is considered to be a non-linear drive pattern. The CPU and program is considered to be the driving pattern storage circuitry), wherein the focus driving control circuitry is configured to select the driving pattern from the plurality of driving patterns that is stored in the driving pattern storage circuitry (Tomita, Fig. 6).
These arts are analogous since they are all related to focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of 
Claim 18 is rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Iwasaki, Karasawa, Kanda and Tomita teaches the focus control device according to claim 1 (see claim 1 analysis), wherein the driving pattern indicates a movement speed of the focus lens, and the focus driving control circuitry is further configured to set the movement speed of the focus lens in accordance with the driving pattern (Karasawa, Figs. 3-4, Paragraphs 0048-0049, Kanda, Fig. 3, Paragraph 0067-0068).

Regarding claim 21, Iwasaki teaches an imaging device (Iwasaki, Fig. 1) comprising: 
a defocus detection circuitry (Iwasaki, Fig. 1, Element 129, Paragraph 0044 and 0066) configured to detect a defocus amount of a ranging area within an imaging screen (Iwasaki, Fig. 7, AF Frame, Paragraph 0076); 
an imaging optical system including a focus lens (Iwasaki, Fig. 1, lens unit 100); and 
a focus driving control circuitry (Iwasaki, Fig. 1, Elements 125, 129 and 130, Paragraphs 0041 and 0044-0045) configured to perform driving control in which a focus lens is driven to a focusing position using a defocus amount detected in a ranging area 
wherein the focus driving control circuitry is further configured to perform driving control using an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal (Iwasaki, Fig. 4, Paragraph 0048-0059, The contrast evaluation value depends on the contrast of the image which is determined by high frequency components in the image.)
However, Iwasaki does not teach a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns and one or more non-linear driving patterns; the focus driving control circuitry configured to perform speed priority driving control in which the focus lens is driven to a focusing position in a driving pattern that is set in advance in a case in which the defocus amount detected in the defocus detection circuitry is greater than a threshold that is set in advance and subject priority driving control in which a focus lens movement amount by which the focus lens is located at the focusing position in accordance with the defocus amount is set and the focus lens is driven in a case in which the defocus amount is equal to or less than the threshold, and wherein the focus driving control circuitry is further configured to perform the speed priority driving control in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold, nor wherein the focus driving control circuitry is configured to select the driving pattern from the plurality of driving patterns that is stored in the driving pattern storage circuitry.

a focus driving control unit (Karasawa, Fig. 1, lens controller 121) configured to perform speed priority driving control (Karasawa, Fig. 2, Block S212) in which a focus lens is driven to a focusing position in a driving pattern that is set in advance in a case in which the defocus amount is greater than a driving control determination threshold that is set in advance (Karasawa, Figs. 2-4, Blocks S208 and S212, Paragraph 0042 and 0046, High speed driving is considered a driving pattern.), and subject priority driving control (Karasawa, Fig. 2, Blocks S211 and S207) in which a focus lens movement amount by which a focus lens is located at a focusing position in accordance with a defocus amount detected and the focus lens is driven in a case in which the defocus amount is equal to or less than a driving control determination threshold that is set in advance (Karasawa, Figs. 2-4, Blocks S206, S208, S211 and S207, Paragraph 0042 and 0046, Low speed or stop focusing control focus lens movement amount. That is, at low speed, the lens movement amount may only move a certain distance in a certain amount of time. At stop focusing, the lens movement amount is zero movement.), and

These arts are analogous since they are both related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Iwasaki with the method of using different driving speeds as seen in Karasawa to provide for an AF which is capable of quickly obtaining the in-focus state irrespective of the focal length of the lens (Karasawa, Paragraph 0017).
However, the combination of Iwasaki and Karasawa does not teach the plurality of driving patterns including one or more non-linear driving patterns; wherein the focus driving control circuitry is further configured to perform the speed priority driving control in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold.
In reference to Kanda, Kanda teaches a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns (Kanda, Fig. 3, Paragraphs 0034 and 0067-0068, Low speed and High speed are considered to be linear driving patterns. ROM storing the program (storing the drive patterns) is considered to be a driving pattern storage circuitry.). 
wherein a focus driving control circuitry (Kanda, Fig. 1, CPU 121) is further configured to perform the speed priority (Kanda, Fig. 3, Scanning Speed: High Speed) driving control in a case in which an evaluation value (Kanda, Paragraphs 0039-0042, 
wherein the focus driving control circuitry is configured to select the driving pattern from the plurality of driving patterns that is stored in the driving pattern storage circuitry (Kanda, Fig. 3, Paragraph 0067-0068).
These arts are analogous since they are all related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Iwasaki and Karasawa with the method of using different driving speeds for contrast AF as seen in Kanda to shorten the focusing time required to detect an in-focus position by moving the focusing lens 105 to the vicinity of the in-focus position quickly as compared with the case where the scanning speed is set at a low speed even in the defocusing state (Kanda, Paragraph 0060).
However, the combination of Iwasaki, Karasawa and Kanda does not teach the plurality of driving patterns including one or more non-linear driving patterns.
In reference to Tomita et al. (hereafter referred as Tomita), Tomita teaches a driving pattern storage circuitry storing a plurality of driving patterns, the plurality of driving patterns including one or more linear driving patterns and one or more non-linear driving patterns (Tomita, Fig. 4, Paragraph 0079-0080, Fig. 6, Blocks S26 and S27, Paragraphs 0096, 0100 and 0101, Drive at a predetermined speed is considered to be a linear drive pattern. Drive by accelerating, maintaining highest speed and decelerating 
These arts are analogous since they are all related to focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Iwasaki, Karasawa and Kanda with the non-linear driving pattern for phase detection focus as seen in Tomita to allow the lens to drive at the highest speed and to prevent over-running the focus position (Tomita, Paragraph 0105-0106.).
Claim 20 is rejected for the same reasons as claim 21.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 2017/0366739 A1) in view of Karasawa (US 2011/0267706 A1) in further view of Kanda (US 2016/0295102 A1) in further view of Tomita et al. (US 2009/0002543 A1) in further view of Takamiya (US 2016/0255267 A1).

Regarding claim 3, the combination of Iwasaki, Karasawa, Kanda and Tomita teaches the focus control device according to claim 2 (see claim 2 analysis). However, the combination of Iwasaki, Karasawa, Kanda and Tomita does not teach wherein the focus driving control circuitry is further configured to generate the driving pattern in accordance with a user manipulation on the focus lens and stores the driving pattern in the driving pattern storage circuitry.

These arts are analogous since they are all related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Iwasaki, Karasawa, Kanda and Tomita with the method of setting a driving pattern as seen in Takamiya to allow the user to move the lens in a manner similar to a case where a state where the lens is moved by MF (Takamiya, Paragraph 0101).

Regarding claim 4, the combination of Iwasaki, Karasawa, Kanda and Tomita teaches the focus control device according to claim 1 (see claim 1 analysis). However, the combination of Iwasaki, Karasawa, Kanda and Tomita does not teach comprising: a user interface circuitry configured to receive a user manipulation, wherein the focus driving control circuitry is configured to perform setting or changing the driving pattern in accordance with the user manipulation.
In reference to Takamiya, Takamiya teaches a user interface circuitry configured to receive a user manipulation, wherein the focus driving control circuitry is configured to perform setting or changing the driving pattern in accordance with the user manipulation (Takamiya, Figs. 13-15, Paragraphs 0106-0109).
.

Claim 6-9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 2017/0366739 A1) in view of Karasawa (US 2011/0267706 A1) in further view of Kanda (US 2016/0295102 A1) in view of Sugiura (US 2009/0262230 A1).

Regarding claim 6, Iwasaki teaches a focus control device (Iwasaki, Fig. 1) comprising: 
a focus driving control circuitry (Iwasaki, Fig. 1, Elements 125, 129 and 130, Paragraphs 0041 and 0044-0045) configured to perform driving control in which a focus lens movement amount by which a focus lens is located at a focusing position in accordance with a defocus amount detected in a ranging area (Iwasaki, Fig. 7, AF Frame, Paragraph 0076) within an imaging screen is set (Iwasaki, Fig. 5, Paragraphs 0052, 0065-0066), and 
wherein the focus driving control circuitry is configured to perform driving control using an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal (Iwasaki, Fig. 4, 
wherein the focus driving control circuitry is configured to set a size of the ranging area (Iwasaki, Fig. 6, Steps S604-S610, Fig. 7, Paragraphs 0076-0080,).
However, Iwasaki does not teach the focus driving control circuitry configured to perform driving control in which a focus lens movement amount by which a focus lens is located at a focusing position in accordance with a defocus amount detected in a ranging area within an imaging screen is set and the focus lens is driven in a case in which the defocus amount is equal to or less than a driving control determination threshold that is set in advance, wherein the focus driving control circuitry is configured to perform the subject priority driving control in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is equal to or greater than a second driving control determination threshold, nor wherein the focus driving control circuitry is configured to set a size of the ranging area in accordance with at least one of a motion state of a subject of the ranging area or an imaging mode of the subject, and wherein the imaging mode is a setting indicating a higher likelihood that the subject is in motion or the subject is stationary.
In reference to Karasawa, Karasawa teaches a focus driving control circuitry (Karasawa, Fig. 1, lens controller 117) configured to perform subject priority driving control (Karasawa, Fig. 2, Blocks S211 and S207) in which a focus lens movement amount by which a focus lens is located at a focusing position in accordance with a defocus amount detected and the focus lens is driven in a case in which the defocus 
These arts are analogous since they are both related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Iwasaki with the method of using different driving speeds as seen in Karasawa to provide for an AF which is capable of quickly obtaining the in-focus state irrespective of the focal length of the lens (Karasawa, Paragraph 0017).
However, the combination of Iwasaki and Karasawa does not teach wherein the focus driving control circuitry is configured to perform the subject priority driving control in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is equal to or greater than a second driving control determination threshold, nor wherein the focus driving control circuitry is configured to set a size of the ranging area in accordance with at least one of a motion state of a subject of the ranging area or an imaging mode of the subject, and wherein the imaging mode is a setting indicating a higher likelihood that the subject is in motion or the subject is stationary..
In reference to Kanda, Kanda teaches wherein the focus driving control circuitry (Kanda, Fig. 1, CPU 121) is configured to perform the subject priority driving control (Kanda, Fig. 3, Scanning Speed: Low Speed) in a case in which an evaluation value in 
These arts are analogous since they are all related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Iwasaki and Karasawa with the method of using different driving speeds for contrast AF as seen in Kanda to shorten the focusing time required to detect an in-focus position by moving the focusing lens 105 to the vicinity of the in-focus position quickly as compared with the case where the scanning speed is set at a low speed even in the defocusing state (Kanda, Paragraph 0060).
However, the combination of Iwasaki, Karasawa and Kanda does not teach wherein the focus driving control circuitry is configured to set a size of the ranging area in accordance with at least one of a motion state of a subject of the ranging area or an imaging mode of the subject, and wherein the imaging mode is a setting indicating a higher likelihood that the subject is in motion or the subject is stationary.
In reference to Sugiura, Sugiura teaches wherein the focus driving control circuitry is configured to set a size of the ranging area in accordance with at least one of a motion state of a subject of the ranging area (Sugiura, Fig. 6, Paragraphs 0073-0074, Fig. 7, Paragraphs 0080-0081).
These arts are analogous since they are all related to auto-focusing in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of 
Claim 19 is rejected for the same reasons as claim 6.

Regarding claim 7, the combination of Iwasaki, Karasawa, Kanda and Sugiura teaches the focus control device according to claim 6 (see claim 6 analysis), wherein, in the subject priority driving control, the focus driving control circuitry is configured to perform trackability priority control in which the focus lens movement amount is set so that the defocus amount is minimized (Iwasaki, Paragraph 0079, Karasawa, Fig. 3, The AF area is tracked and focusing is performed to minimize the defocus.), stability priority control in which the focus lens movement amount is set so that a smoothed defocus amount obtained by smoothing the defocus amount in a time direction or a spatial direction is minimized, or precision priority control in which a second evaluation value in accordance with sharpness of an image is calculated from a captured image of a subject of the ranging area and the focus lens is driven so that the sharpness is maximized (Kanda, Fig. 3, Paragraphs 0041, 0067-0068, The contrast evaluation value or focusing degree may be interpreted as the second evaluation value. Focusing is performed to reach the peak of the value.).

Regarding claim 8, the combination of Iwasaki, Karasawa, Kanda and Sugiura teaches the focus control device according to claim 7 (see claim 7 analysis), wherein 

Regarding claim 9, the combination of Iwasaki, Karasawa, Kanda and Sugiura teaches the focus control device according to claim 6 (see claim 6 analysis), comprising: a user interface circuitry configured to receive a user manipulation (Iwasaki, Paragraph 0080, Touch Panel), wherein the focus driving control circuitry is configured to perform setting or changing the ranging area in accordance with the user manipulation (Iwasaki, Fig. 6, Paragraphs 0079-0080).

Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 22, prior art of record neither anticipates nor renders obvious:
“The focus control device according to claim 1, wherein the plurality of driving patterns includes one or more linear driving patterns and two or more non-linear driving patterns.”

Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 10, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“wherein the focus driving control circuitry is configured to perform speed priority driving control in which the focus lens is driven to a focusing position in a driving pattern that is set in advance in a case in which the defocus amount is greater than a driving control determination threshold that is set in advance and in a case in which an evaluation value in accordance with sharpness of a subject image calculated by extracting a high frequency component from an image signal is less than a second driving control determination threshold, perform subject priority driving control in which a focus lens movement amount by which the focus lens is located at the focusing position in accordance with the defocus amount is set and the focus lens is driven in a case in which the defocus amount is equal to or less than the driving control determination threshold and in a case in which the evaluation value in accordance with the sharpness of the subject image calculated by extracting the high frequency component from the image signal is equal to or greater than the second driving control determination threshold, set the ranging area to a speed priority ranging size at a time of speed priority driving which is a first region size that is set in advance in a case in which the defocus amount is greater than a ranging area determination threshold that is set in advance, and set the ranging area to a subject priority ranging size which is a second region size different from the first region size at a time of the speed priority driving in a case in 
	Claims 11-17 depend on, and further limit, independent claim 10. Therefore, claims 11-17 are considered allowable for the same reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY J CHIU/Examiner, Art Unit 2698      


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698